** SEE: FILE-PACK DATED NOVEMBER 1949 (OFFICE MEMO) ** "DOES THE COURT CLERK OF A COUNTY HAVE THE AUTHORITY TO OPEN THE ENVELOPE DELIVERED TO HIM BY THE DISTRICT JUDGE CONTAINING THE JURY LIST FOR A DESIGNATED TWO WEEKS JURY TERM OF COURT, IN ORDER TO BE ABLE TO SUMMONS THE JURORS NAMED THEREIN TO ATTEND SAID COURT, AND IF SO, WHEN SHOULD HE OPEN SAID ENVELOPE"? THERE IS NO LAW WHICH SPECIFICALLY PRESCRIBES THE TIME SAID ENVELOPE IS TO BE OPENED BY THE COURT CLERK. HOWEVER, SECTION 6 OF THE ACT IS IN PART AS FOLLOWS: "THE SUMMONS OF THE VENIRES OF THE GRAND AND PETIT JURIES FOR THE DISTRICT AND SUPERIOR COURTS AND THE PETIT JURIES FOR THE COMMON PLEAS AND COUNTY COURTS OF THIS STATE SHALL BE SERVED BY THE COURT CLERK * * *".  THIS PROVISION, IN OUR OPINION, INFERENTIALLY AUTHORIZES THE COURT CLERK TO OPEN SAID ENVELOPE AND TAKE OUT AND EXAMINE THE ENCLOSED JURY LIST AT SUCH TIME PRIOR TO SAID "TEN (10) DAYS" PERIOD AS THE CLERK MAY REASONABLY FIND NECESSARY TO PREPARE AND MAIL A COPY OF THE SUMMONSES MENTIONED THEREIN TO EACH JUROR NAMED IN SAID JURY LIST.  CITE: 38 O.S. 18 [38-18] — 38 O.S. 32 [38-32] (FRED HANSEN)